Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Amendments
Claims 1, 10, 17, 25, and 29 are amended. Claims 1-37 are pending and have been considered.

Claim Objections
Claims 17 and 25 objected to because of the following informalities: In Claim 17, line 4 and Claim 25, line 2-3 from the end, the limitation “the inference task” should recite “an inference task”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, 17-23, and 25-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 20200302292 A1) .

	Regarding Claim 1, Tseng teaches: A method for deploying an artificial neural network (ANN), the method comprising: (Abstract)
generating candidate ANNs for performing an inference task based on specifications of a target inference device; (¶ [0081]-[0086];)
generating trained ANNs by training the candidate ANNs to perform the inference task on an inference device conforming to the specifications; (¶ [0088]-[0091])
determining characteristics describing the trained ANNs' performance of the inference task on the inference device conforming to the specifications; (¶ [0093]-[0095])
storing profiles of the trained ANNs, the profiles reflecting the characteristics of each trained ANN; (¶ [0096]-[0099])
querying the stored profiles based on requirements of an application which performs the inference task to select an ANN from among the trained ANNs; and (Performance requirements are taught by all of [0016] and [0054]. Querying is taught at [0058]-[0064]. Specific types of applications are taught at [0036], lines 10-12 and [0102]-[0108].)
deploying the selected ANN on the inference device conforming to the specifications to perform the inference task. ([0066], [0075]-[0078])

	Regarding Claim 2, Tseng teaches: The method of claim 1, wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device. (Bit width at [0038]-[0048], [123]. Device types at [0051], from line 6 to the end. Components at [0051], lines 4-6. Total memory at [0058], line 13. Memory types at [0126], from line 6 to the end.)

Regarding Claim 3, Tseng teaches: The method of claim 1, further comprising: communicating input data to the deployed ANN from the application; generating an output using the deployed ANN; and communicating the output data to the application. (All limitation are taught by [0036], [0102]-[0108])

Regarding Claim 4, Tseng teaches: The method of claim 1, wherein the characteristics of the trained ANNs comprise a memory capacity requirement, inference time, latency, accuracy, number of layers, type of layer, type of activation function, or ANN topology. ([0016], [0054], [0085])

Regarding Claim 5, Tseng teaches: The method of claim 1, further comprising receiving, in response to querying the stored profiles, an indication of one or more ANNs having a stored profile that satisfies the requirement. ([0059]-[0060])

Regarding Claim 6, Tseng teaches: The method of claim 1, wherein the application provides data to the deployed ANN and receives an inference from the deployed ANN based on the data. (All limitation are taught by [0036], [0102]-[0108])

Regarding Claim 7, Tseng teaches: The method of claim 1, wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. ([0016] and [0054])

Regarding Claim 8, Tseng teaches: The method of claim 1, wherein deploying the selected ANN on the inference device comprises loading the selected ANN into at least one memory of the inference device. ([0117]-[0118] and [0121] teaches storing candidate list/model information 604-2B in memory 604 of the user device 202.)

Claims 10-11 and 13-15 are each directed to a method that implements the same features as the method of claims 1-2, 4, and 7-8, respectively, and are therefore rejected for at least the same reasons therein. Claim 10 recites the following limitation which are taught by Tseng:
inputting specifications of a target inference device to an ANN generation device (¶ [0054], fourth to last line on p. 4 to the end of the paragraph. Fig. 2 depicts providing constraints to element 200 for model generation.)
generating profiles of the trained ANNs, wherein the profiles indicate characteristics of the trained ANNs; ([0097]-[0099])

	Regarding Claim 12, Tseng teaches: The method of claim 10, wherein the inference task comprises image recognition. ([0036], lines 10-12)

	Regarding Claim 17, Tseng teaches: A method for deploying an artificial neural network (ANN), the method comprising: (Abstract)
querying stored profiles, based on requirements of an application which performs the inference task, to select an ANN, (Querying is taught at [0058]-[0064]. Storing is taught by ¶ [0096]-[0099]. Inputting requirements is taught by [0120]. Specific types of applications/inference tasks are taught at [0036], lines 10-12 and [0102]-[0108].)
the profiles reflecting characteristics of a plurality of ANNs trained to perform an inference task on an inference device conforming to specifications of a target inference device; and (¶ [0096]-[0099] teaches storing profiles and [0054] teaches performance requirements.)
deploying the selected ANN on an inference device conforming to the specifications to perform the inference task. ([0066], [0075]-[0078])

	Regarding Claim 18, Tseng teaches: The method of claim 17, wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device. (Bit width at [0038]-[0048], [123]. Device types at [0051], from line 6 to the end. Components at [0051], lines 4-6. Total memory at [0058], line 13. Memory types at [0126], from line 6 to the end.)

	Regarding Claim 19, Tseng teaches: The method of claim 17, further comprising: communicating input data to the deployed ANN from the application; generating an output using the deployed ANN; and communicating the output data to the application. (All limitation are taught by [0036], [0102]-[0108])

	Regarding Claim 20, Tseng teaches: The method of claim 17, further comprising receiving, in response to querying the stored profiles, an indication of one or more ANNs having a stored profile that satisfies the requirement. ([0059]-[0060])

	Regarding Claim 21, Tseng teaches: The method of claim 17, wherein the application provides data to the deployed ANN and receives an inference from the deployed ANN based on the data. (All limitation are taught by [0036], [0102]-[0108])

Regarding Claim 22, Tseng teaches: The method of claim 17, wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. ([0016] and [0054].)

	Regarding Claim 23, Tseng teaches: The method of claim 17, wherein deploying the selected ANN on the inference device comprises loading the selected ANN into at least one memory of the inference device. ([0117]-[0118] and [0121] teaches storing candidate list/model information 604-2B in memory 604 of the user device 202.)

	Claims 25-28 are each directed to a product that implements the same features as the method of claims 1-2, 4, and 7, respectively, and are therefore rejected for at least the same reasons therein. Claim 25 recites the following limitation which are taught by Tseng: an input interface configured to input specifications of a target inference device; ([0115], lines 1-6; [0054])
processing circuitry (Processing apparatus 502 in [0113] and 602 in [0118])

Regarding Claim 29, Tseng teaches: A device for deploying an artificial neural network (ANN) to perform an inference task, the device comprising: 
an input interface configured to input inference task requirements of an application which performs the inference task; ([0120]; all of [0016]; the end of [0055] and Fig. 2 discloses user 208 providing constraints to user device 202.)
querying circuitry configured to query stored profiles based on the requirements, the profiles reflecting characteristics of ANNs trained to perform an inference task on a target inference device; (Querying is taught at [0058]-[0064]. Storing is taught by ¶ [0096]-[0099]. Specific types of inference tasks are taught at [0036], lines 10-12 and [0102]-[0108].)
the querying circuitry further configured to select an ANN based on the query; and ([0059], lines 1-4)
deployment circuitry configured to deploy the selected ANN on an inference device conforming to specifications of the target inference device to perform the inference task. ([0066], [0075]-[0078])

	Regarding Claim 30, Tseng teaches: The device of claim 29, wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device. (Bit width at [0038]-[0048], [123]. Device types at [0051], from line 6 to the end. Components at [0051], lines 4-6. Total memory at [0058], line 13. Memory types at [0126], from line 6 to the end.)

Regarding Claim 31, Tseng teaches: The device of claim 29, wherein querying the stored profiles comprises matching the requirements to characteristics of the trained ANNs. ([0058]-[0059])

Regarding Claim 32, Tseng teaches: The device of claim 31, wherein the characteristics comprise a memory capacity requirement, inference time, latency, accuracy, number of layers, type of layer, type of activation function, or ANN topology. ([0016], [0054], [0085])

Regarding Claim 33, Tseng teaches: The device of claim 29, wherein the querying circuitry is configured to receive, in response to the query, an indication of one or more ANNs having a stored profile that satisfies the requirements. ([0059]-[0060])

Regarding Claim 34, Tseng teaches: The device of claim 29, wherein the application provides data to the deployed ANN and receives an inference from the deployed ANN based on the data. (All limitation are taught by [0036], [0102]-[0108])

Regarding Claim 35, Tseng teaches: The device of claim 29, wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. ([0016] and [0054])

Regarding Claim 36, Tseng teaches: The device of claim 29, wherein deploying the selected ANN on the inference device comprises loading the selected ANN into at least one memory of the inference device. ([0117]-[0118] and [0121] teaches storing candidate list/model information 604-2B in memory 604 of the user device 202.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 16, 24, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20200302292 A1) in view of Huang et al. (US 20190180170 A1, cited in the PTO-892 filed 01/28/2022).

Regarding Claim 9, Tseng teaches: The method of claim 8, wherein the memory into which the selected ANN is loaded is determined based on 
Tseng teaches that all models are loaded into non-volatile memory regardless of their profiles. Tseng does not explicitly teach: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN.
	But Huang teaches: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN. (¶ [0138], lines 1-10)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Huang’s memory subsystems 1104a and 1104b into Tseng’s memory. A motivation for the combination is to improve performance of neural network processors. (Huang ¶ [0004], lines 5-end)

	Claim 16 is directed to a method that implements the same features as claim 9 and is therefore rejected for at least the same reasons therein.

Regarding Claim 24, Tseng teaches: The method of claim 23, wherein the memory into which the selected ANN is loaded is determined based on 
Tseng teaches that all models are loaded into non-volatile memory regardless of their profiles. Tseng does not explicitly teach: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN.
	But Huang teaches: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN. (¶ [0138], lines 1-10)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Huang’s memory subsystems 1104a and 1104b into Tseng’s memory. A motivation for the combination is to improve performance of neural network processors. (Huang ¶ [0004], lines 5-end)

Regarding Claim 37, Tseng teaches: The device of claim 36, wherein the memory into which the selected ANN is loaded is determined based on 604 includes volatile memory 604-1 and non-volatile memory 604-2, and [121] teaches storing candidate list/model information 604-2B into non-volatile memory 604-2.)
Tseng teaches that all models are loaded into non-volatile memory regardless of their profiles. Tseng does not explicitly teach: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN.
	But Huang teaches: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN. (¶ [0138], lines 1-10)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Huang’s memory subsystems 1104a and 1104b into Tseng’s memory. A motivation for the combination is to improve performance of neural network processors. (Huang ¶ [0004], lines 5-end)

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered. Applicant’s arguments with respect to claims 1-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Tseng reference teaches each and every limitation of claims 1-8, 10-15, 17-23, and 25-36. Regarding claims 7, 16, 24, and 37, Tseng teaches the limitation “wherein the memory into which the selected ANN is loaded is determined based on…” and Huang teaches the limitation “wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127